PER CURIAM.
Alexander W. Myers appeals from the summary denial of his motion to correct illegal sentences, filed pursuant to rule 3.800(a) of the Florida Rules of Criminal Procedure. The State concedes that the denial order must be reversed with directions that the trial court either correct Myers’ sentences or attach to its denial order portions of the record which demonstrate that Myers is not entitled to relief. See, e.g., Bean v. State, 949 So.2d 1207, 1208 (Fla. 4th DCA 2007) (“In denying a legally sufficient 3.800(a) motion, the trial court’s failure to attach portions of the record refuting the defendant’s claim is reversible error, and the state cannot cure this error by providing the records to this court on appeal.”) (citation omitted).
Although the body of the order references record attachments, no portion of the record was attached to the order. Accordingly, we reverse and remand with directions that the trial court either correct Myers’ sentences or support its denial with record attachments refuting Myers’ claims.
REVERSED and REMANDED.
SAWAYA, MONACO and LAWSON, JJ., concur.